Case 4:18-cr-00049-JED Document 43 Filed in USDC ND/OK on 08/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

United States of America,

 

 

 

 

Plaintiff,
VS. Case Number: 18-cr-00049-JED
Adan Robett’) Date: 8/18/2020 .
rian Robert Jones : a : =e
Defendant(s). Court Time: D a 2m" 2 t Dam

MINUTE SHEET

 

 

Jodi F. Jayne, U.S. Magistrate Judge Stephanie Cope, Deputy Clerk Court Room C |
Interpreter: | |Sworn

Counsel for Plaintiff: Christopher Jordon Nassar

Counsel for Defendant: Richard D White , Jr Appt (Appt./Ret./FPD)

 

Detention and/or Preliminary Hearing

f

Case called for: lv Detention Hearing, | || Preliminary Hearing;
| v | Defendant appears in custody with counsel;
Defense waives: | [Preliminary Hearing, | | Detention Hearing, waiver(s) executed;
L i Government withdraws their Motion for Detention # gg
| Defense counsel stipulates there is probable cause;
Vv Proffer(s) made;
rl Witness(es) sworn and testimony given;
A Arguments heard;
Court finds there is probable cause;
Motion for Detention (Dkt _36_): [ Véranted,| | denied, [| moot;

Court finds there are conditions which defendant can be released; Defendant ordered released;

 

i Bond set at , Bond and Conditions of Release executed;
_ Defendant detained and remanded to custody of U.S. Marshal, V Detention Order to be entered;

 

| Exhibit(s) returned to counsel.
Additional Minutes:

oak Witnesses: G Defendant’s Witnesses:

Government’s Exhibits: Defendant’s Exhibits:

 

 

 

 

 

 

 

 

 

 

 

 

 

Minute Sheet - Detention and/or Preliminary Hearing CR-01d (7/2016)
